STATE OF MICHIGAN

                            COURT OF APPEALS



CHESTER RUDNICKI and SOPHIE RUDNICKI,                              UNPUBLISHED
                                                                   October 11, 2016
              Plaintiffs-Appellants,

v                                                                  No. 328130
                                                                   Macomb Circuit Court
ISSAM ATEEK, SUHA ATEEK, VIRGINIA                                  LC No. 2013-002760-CH
SURLETTA, and CITY OF STERLING
HEIGHTS,

              Defendants,

and

RONALD E. REYNOLDS and VERCRUYSSE
MURRAY, PC,

              Intervenors-Appellees.


Before: SAAD, P.J., and JANSEN and M. J. KELLY, JJ.

JANSEN, J. (concurring).

       I concur in the majority’s conclusion that the trial court did not abuse its discretion by
refusing to hold an evidentiary hearing on the motion to enforce the charging lien. I write
separately to address two points.

        First, as noted in the majority opinion, plaintiffs and defendants agreed to a final
resolution of the drainage issue with costs of approximately $19,000 to be covered by
defendants’ insurers. One outstanding issue in the case is the fact that plaintiffs have not yet
cashed the insurance checks to which they are entitled. At oral argument, plaintiff Chester
Rudnicki indicated that the insurance checks were not issued to plaintiffs. The attorney for
intervenors-appellees indicated that at least two of the three checks were issued twice, but
plaintiffs did not permit intervenors-appellees to place the money in a trust account. The
attorney for intervenors-appellees stated that intervenors-appellees would obtain replacement
insurance checks and would place the money in a trust account. Plaintiff Chester Rudnicki stated
that plaintiffs would accept and cash the checks. Therefore, both parties agreed to work together
to resolve this outstanding issue.


                                               -1-
        Second, the trial court’s decision to forego an evidentiary hearing is further supported by
the fact that the court reduced the fees by more than the amount to which plaintiffs objected.
Plaintiffs’ objections regarding the fees amounted to less than $600. The trial court reduced the
requested fees by more than $3,000. Therefore, the trial court more than addressed plaintiffs’
objections by reducing the fees owed by more than the amount to which plaintiffs objected. This
further indicates that the trial court did not abuse its discretion in refusing to hold an evidentiary
hearing. For this reason, and for the reasons outlined in the majority opinion, I fully concur in
the majority opinion.


                                                              /s/ Kathleen Jansen




                                                 -2-